Title: Herman Heyman to John Adams, 28 February 1784
From: Heyman, Herman
To: Adams, John


        
          Sir!
          Bremen the 28the. February 1784
        
        I have the Honour to Reply on your Ecellence much esteemed favor of the 30 Past, which I duely received, and am infinetly much Obliged to your Ecellence for your good wishes in Regard to our Plan of Connections with Nord America, and for the Kind and Sincere manner you do me the honnour to write to me about it; I observe that we may not expect any Publick Aid from Congress or the States of Maryland, but I Can’t otherways but flatter myself, that they’ll Receive us with Pleasure, and not Refuse us any Amicabel Advise which we may want in a Strange Country, not beeing acquainted with its manners & Customs, nor with the Grounds & Spots where we may Incline to bring our Plan in to Execution; in Particular if Government of the United States finds us to be Regular, Labourous and Industrious People, who only wish to bring their Country through the Establishment of some usefull Manufactory to more Perfection, & not like Refugees of our Country, but as People Respected & which don’t come in N. A. with Empty Hands, but with good fortune, & without beeing in Necessity to Aply for some Advance of money, but only for a Friendly Reception and good Advise
        It is Certain that our Plan is Vast and in Course joined with great Expenses, but at the same time fundamentally & Solid, & if we only meet by our Arrival in N. A. with some Assistance, & that not to great Difficulties are to be lay’d against us, there is no doubt or we’ll find all Success, in Particular there beeing plenty of wood; As to the Labour to be very Dear we engaged here so many hands as there is Required for our Manufactory, by which means we have nothing to fear against this; I observe that Several Attempts have been made to Introduce the Manufactory of Glass in to America, but that they never made any great Fortune, Perhaps they had not sufficient Understanding of it, or was not Instructed of all the Frugality which must be Observed by such an establishment, but our Friend Mr Amelong possesses all these Advantages, & all his People are of a Good understanding, which makes us hope to see our Wishes Accomplished.
        Beeing allready greatly indebted to your Ecellence for the great many favors & Kindness of which your Ecellence have been so

Obliging to give me Proofs, I bog most humbly to make still the Addition to it, to Favor me for my Friend Mr Amelong with some Letters of Reommandation & Introduction as such will be of very great Assistance and Advantage for him, not to receive only good Advice, but likewise Protection in some difficult Cases, which he might Unexpected meet with; Your Ecellence will be Pleased to Excuse this my Liberty, and do me the Honnour to Command me at any Occasion, when you find me abel to be of Service to you; Recommanding me to your Ecellence Protection and Favors, I have the Honour to Remain with the devotest Respects & Sincere Regard / Your Ecellency / most Obedt & most humble Servant
        
          Herman Heyman
        
      